Citation Nr: 1141114	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  97-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to evaluation in excess of 30 percent for the service-connected tinea versicolor disability.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected low back disability, assigned for the period prior to February 1994.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter was certified to the Board of Veterans' Appeals  (Board) as one of the claims on appeal arising from an April 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that inter alia granted an increased initial rating of 30 percent for the service-connected tinea versicolor.  

Review of the file shows the Veteran did not appeal the April 1995 rating for tinea versicolor.  However, the Veteran did subsequently appeal a February 2003 RO rating decision that continued the 30 percent rating.  The Veteran submitted a timely Notice of Disagreement (NOD) in May 2003, and the RO issued a Statement of the Case (SOC) in June 2004.  The record does not show a timely substantive appeal on this issue after the SOC, but the RO thereafter notified the Veteran that the issue had been incorporated with the other issues on appeal, and the Board accepted testimony on the issue.  The United States Court of Appeals for Veterans Claims (Court) has essentially held the Board must accept appeals even if the substantive appeal is untimely, when there is no evidence that the RO closed the appeal, and it treated the appeal as timely.  Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  

The Veteran and his wife testified before the undersigned Veterans Law Judge by videoconference from the RO in July 2008.  A transcript of that hearing is of record.

In December 2008 the Board remanded the claim for increased evaluation for tinea versicolor to the Agency of Original Jurisdiction (AOJ) for additional development.  The file has now been returned to the Board for further appellate review.

The issue of initial evaluation of the service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to October 19, 2009, the Veteran's skin disability was not exceptionally repugnant or productive of ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations; nor was there complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement; there was not visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features of the head, face or neck; or with four or five characteristics of disfigurement; more than 40 percent of the entire body or more than 40 percent of exposed areas was not affected, nor was there constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12 month period.  

2.  From October 19, 2009, the Veteran's skin disability has affected more than 40 percent of the entire body.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not more, were met for the service-connected tinea versicolor from October 19, 2009, but not before.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §4.118, Diagnostic Code 7813 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the Veteran was not provided complete notice until well after the rating decision on appeal.  Nevertheless, the Board finds there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  Service treatment records and Social Security Administration (SSA) disability records have been obtained, as well as treatment records from those VA and non-VA medical providers identified by the Veteran as potentially having relevant treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

The Board previously remanded the case to afford the Veteran a more current VA examination, which was performed in October 2009.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim for increased rating decided below.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in any increased rating claim the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As addressed in more detail hereinbelow, the rating criteria for diseases of the skin changed effective on August 30, 2002, during the pendancy of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change unless the revised criteria are intended to have a retroactive effect.  That is not the case here.  Thus, the Board will consider the claim under the former criteria for the entire appeal period, and under the new criteria for the period when they became effective,  and whichever results in the rating most beneficial to the Veteran (if either) will be applied.

Rating criteria in effect prior to August 30, 2002

The RO originally evaluated the Veteran's skin disorder pursuant to the provisions of 38 C.F.R. § 4.118, DC 7813 (dermatophytosis), as in effect prior to August 30, 2002.  The rating criteria for the former DC 7813 are as follows.  A noncompensable rating is assigned for slight, if any, exfoliation, exudation, or itching, if on a nonexposed surface or small area.  A rating of 10 percent is assigned for exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A rating of 30 percent is assigned for constant exudation or itching, extensive lesions, or marked disfigurement.  A rating of 50 percent is assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.

Alternatively, the disability can be rated under the provisions of DC 7800 (disfiguring scars of the head, face, or neck), as in effect prior to August 30, 2002, with rating criteria as follows:  A noncompensable rating is assigned for slight disfigurement.  A rating of 10 percent is assigned for moderate disfigurement.  A rating of 30 percent is assigned for severe disfigurement, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A rating of 50 percent is assigned for complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement.

Rating criteria in effect from August 30, 2002

As indicated, as of August 30, 2002, the rating criteria for disabilities of the skin were changed.  Under the new criteria, consideration is given to DCs 7800 through 7805, which address scars, and to DC 7806, which addresses dermatitis or eczema.  The new DC 7813 instructs to rate as disfigurement of the head, face or neck or scars under DCs 7800 to 7805, or to rate under DC 7806 as dermatitis, depending on the predominant disability.

The rating criteria for the new DC 7800 (disfigurement of the head, face or neck) are based upon eight characteristics of  disfigurement as follows: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; (7) underlying soft tissue missing in an area exceeding 6 square inches; (8) skin indurated or inflexible in an area exceeding 6 square inches.

The actual criteria for the new DC 7800 are as follows.  A rating of 10 percent is assigned for disfigurement with one characteristic of disfigurement.  A rating of 30 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, cheeks, or lips) or, with two or three characteristics of disfigurement.  A rating of 50 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A rating of 80 percent is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

The rating criteria for the new DC 7806 (dermatitis or eczema) are as follows.  A noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

In regard to scars, the Veteran has some scars residual to acne on the cheeks and the trunk.  Those scars are not deep, so DC 7801 does not apply, and are not painful so DC 7804 does not apply.  Scars on the head, face or neck are rated under the criteria of DC 7800 as detailed above.  Scars not of the head, face, neck that are superficial and are only assigned a 10 percent rating under DC 7802 if the area or areas of such scars are 144 square inches (929 sq. cm.) or greater; otherwise such scars are noncompensable.  The rating under DC 7803 is likewise only 10 percent.  

Analysis

The instant claim for increased rating was received in May 2002.  Evidence in the claims file showing that an increase was ascertainable up to one year before the claim was filed will be dispositive; see Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); VAOPGCPREC 12-98.  The Board has accordingly considered evidence of symptomology dating from May 2001, one year prior to receipt of the claim.  However, an increase cannot be assigned prior to being clinically established.  38 C.F.R. § 3.400.

A VA neurology new patient note dated in April 2001 shows medical history significant in relevant part for skin problems with urticaria.  Review of current medications did not include any corticosteroid or immunosuppressive skin medications, and the examination report is silent in regard to any current abnormality of the skin.  Similarly, a VA medication review in June 2001 does not include any corticosteroid or immunosuppressive skin medications.

An April 2001 VA History and Physical (H&P) examination showed clinical impression of no rashes or edema.

H&P examination at Brookwood Medical Center in December 2001 noted the Veteran's skin to be warm and dry, without rashes.

The Veteran presented to the VA dermatology clinic in September 2002 complaining of cysts and blackhead in the forehead, back and groin.  He reported itching and occasional drainage from the cysts, and asserted the itching prevented him from working.  He also complained of bumps on the scalp with severe itching and of scaling and itching of the feet.  Clinical examination revealed two small subcutaneous nodules on the forehead less than 6 mm., one with a dilated pore; one central mid-back subcutaneous nodule measuring 1 cm. with punctum; no comedones on the temples; scalp with 1-3 follicular papules with erythema and excoriation; groin area with 2 draining cysts and one scar on the left thigh; and, bilateral feet with erythema and scaling and maceration between the toes.  The clinical impression was cysts and tinea pedis, with no evident skin problems to account for the reported "disabling itching."

VA active outpatient medication lists in October 2003 and March 2004 include no current prescribed corticosteroid or immunosuppressive skin medications.

A private dermatologist's note dated in August 2004 shows the Veteran presented complaining of rash and bumps on the face and of "jungle rot."  The Veteran was noted to be taking various drugs for panic disorder, respiratory disorder and arthritis but there is no indication of corticosteroid or immunosuppressive skin medications.  Clinical examination showed [illegible] acne-form eruption on the face, scalp and trunk and chronic mild non-specific dermatitis on the trunk.  There was also scaling moccasin-type dermatitis on the feet and toes.  The clinical impression was acne, tinea pedis and mild dermatitis on the trunk.  The report included a sketch of the affected area, showing acne on the left and right temple areas, tinea pedis on the balls of both feet and dermatitis on the abdomen.

The Veteran submitted a letter to VA in February 2005 asserting he felt entitled to a rating higher than 30 percent because he had "holes" in his back that exuded a smelly substance; he also had chronic itching in the scalp and facial areas with smelly lesions.

VA medication records show that in December 2006 the Veteran was prescribed clotrimazole topical cream for this feet and metronidazole for rosacea of the face.  The former is an anti-fungal and the latter is an anti-bacterial; neither is a corticosteroid or immunosuppressive.

The Veteran had a VA examination for aid and attendance/housebound status in January 2007.  The current medication list includes no corticosteroids or immunosuppressives; the list of subjective complaints and objective clinical observations is silent in regard to any symptoms relating to skin disorders.

In January 2007 the Veteran presented to the VA primary care clinic (PCC) complaining of breakout on the face, back and neck "for  years" with current pustular acne.  He requested a referral to the dermatology clinic.  Clinical examination showed multiple papules and comedo on the face, back and shoulders with chronic occlusion cyst on the back.  The physician prescribed doxycycline, which is an antibiotic that is neither corticosteroid nor immunosuppressive.

The Veteran presented to the VA PCC in October 2007 complaining that his face was flaring "off and on" but admitted he had not seen a dermatologist.  Similarly, he presented to the VA PCC in January 2008 complaining of acne that was not responsive to oral antibiotics.  

The Veteran had a VA dermatology consult in February 2008 in which he reported having tried various topical and oral medications in the past, without relief.  He complained of excessive oil on the face and of numerous "bumps" on the face, hairline, back and chest, as well as numerous scars from previous lesions.  There was no significant itching and minimal pain.  Examination of the face showed numerous papules and a few nodules on the forehead and cheeks, as well as some ice-pick scarring mostly on the cheeks.  Examination of the trunk showed numerous hyperpigmented macules and scars, a few papules and one nodule, and mild xerosis.  Examination of the arms showed mild xerosis.  The clinician assessed papulonodular acne and prescribed tetracycline (in an April 2008 addendum the Veteran was switched from tetracycline to doxycycline because the other medication had caused nausea).

In a May 2008 VA dermatology follow-up the Veteran reported slight improvement.  He complained of some itchy lesions on the abdomen and back, and of rash on the feet.  Examination of the head showed a few papules and open comedones, no significant nodules or cysts, and ice-pick scarring mostly on the cheeks.  The trunk showed numerous hyperpigmented macules and scars as well as a small hyperpigmented nodule on the back.  The examiner diagnosed papulonodular acne, prurigo nodularis and tinea pedis.  The examiner prescribed a number of medications and lotions, none of which were immunosuppressives or corticosteroids.    

The Veteran testified before the Board in July 2008 that he had soft spots on his head due to bumps below the skin level.  He reported itching of the face, ears, around the eyes, cheeks, back, shoulders and stomach that was so severe it was actually painful.  He also reported itching and cracking of the feet, that his face had turned ashen white, which caused embarrassment, and that various medications had been tried but had all been ineffective.
 
A VA PCC noted dated in February 2009 noted clinical observation of skin with a hyperpigmented scaling lesion on the trunk.

In March 2009 the Veteran presented to the VA dermatology clinic with new eruption of itchy patches and plaques.  He also complained of lesions in the lower trunk and buttocks but denied lesions elsewhere.  Examination showed slightly scaly hyperpigmented patches and thin plaques on the lower abdomen, back, and upper legs and buttocks.  The arms and legs were clear except for mild xerosis; the report is silent in regard to the head, face, scalp or neck.  The clinical assessment was eczematous dermatitis and xerosis.  
 
Periodic VA pharmacy and medical progress notes dated in April 2006 through March 2009 reviewed the Veteran's current medications as prescribed by VA and non-VA providers; the lists are silent for any corticosteroid or immunosuppressive medications for skin disorder.  However, a June 2009 PCC note records prescription of triamcinolone acetonide ointment, which is a corticosteroid.

Finally, the Veteran had a VA examination of the skin in October 2009, performed by an examiner who reviewed the claims file and medical record and noted the Veteran's medical history in detail.  The Veteran complained of rash in the upper arm, trunk and beard areas as well as occasional rash in the abdominal area.  Current medications were cleocin, benzac and temovate, none of which are corticosteroids.  Examination showed deep acne (with inflamed nodules and pus-filled pockets) extending to 40 percent or greater of the face and neck, and also extending to the chest and upper back.  There was also dermatitis/eczema covering 20 to 40 percent of the exposed areas or total body area, and sporadic comedones on the face, beard, hairline, cheeks, upper chest, and back, as well as hyperpigmented cheeks and forehead and scars on the cheeks.  The examiner diagnosed acne, seborrheic dermatitis and eczematous dermatitis, with no current acute findings of tinea versicolor.  The examiner noted the condition did not cause ulceration, extensive exfoliation or crusting and was not exceptionally repugnant.  Also, the condition required near-constant or constant topical therapy but not systemic therapy.  

On review of the evidence above, the Board finds that prior to October 19, 2009, the Veteran's skin disability more closely approximated the criteria for the current 30 percent rating under the old (pre-August 2002) and new criteria.  The Veteran complained of constant itching, which is squarely within the old criteria for the 30 percent rating, but there was no indication ulceration, extensive defoliation, crusting with systemic or nervous manifestations or exceptionally repugnant condition.  Considering the disability under the new rating criteria, the record disproves systemic therapy, and although the Veteran's skin symptoms were spread over various body parts there is no evidence that the symptoms extended to more than 40 percent of the entire body or exposed areas.

Thereafter, the VA examination on October 19, 2009, documented acne or chloracne covering 40 percent or greater of the face and neck (exposed areas) and also extending to the chest and upper back.  The report clearly indicates that greater than 40 percent of the total body area was affected, so a 60 percent rating is warranted from the date of the examination.  This is the highest rating available for the disability under DC 7813.  A schedular rating higher than 60 percent is available only under the new DC 7800 for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, but such symptoms are not shown in the record.

The RO's Supplemental Statement of the Case (SSOC) in December 2010 dismissed the examination report above because tinea versicolor, specifically, was not documented therein.  However, there is no medical evidence of record as to whether or not the Veteran's current acne and dermatitis are continuations of the tinea versicolor for which he was granted service connection, and the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Further, review of the record shows the Veteran's skin disorders however diagnosed have been treated as service-connected by VA medical providers, which indicates a medical acceptance that the current skin disorder is incorporated into the service-connected disability.  Finally, VA treatment records show the Veteran's acne has occasionally been characterized as "chloracne" by VA medical providers, which is a disorder presumptively associated with exposure to Agent Orange (the Veteran served in the Republic of Vietnam during a period in which exposure to Agent Orange is presumed).  

The Board accordingly finds that a 60 percent schedular rating is warranted from October 19, 2009, but not before.  Any other staged ratings is not appropriate because the criteria for rating higher than 30 percent were not shown during any distinct period prior to October 19, 2009.  Hart, 21 Vet. App. 505.  In arriving at this determination the Board has considered potentially applicable alternative diagnostic codes in effect before and after August 31, 2002, but finds no alternative diagnostic codes that would be more advantageous to the Veteran.  
 
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even assigning full competence and credibility to the Veteran's reported symptoms, nothing in his subjective accounts demonstrates that his symptoms more closely approximated the schedular criteria for higher rating as detailed above.

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected skin disability are contemplated by the respective schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has had a combined rating of 100 percent for his service-connected disabilities since 1994; TDIU is not available if a veteran already has a 100 percent schedular disability.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  

The Board acknowledges that even though no additional disability compensation may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the evidence in this case does not show the Veteran to be unemployable due solely to the service-connected skin disability on appeal, and the Board accordingly finds that a claim for TDIU is not raised by the issue on appeal.


ORDER

The Board having determined that the Veteran's service-connected tinea versicolor warrants a 60 percent rating effective from October 19, 2009, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

In his Substantive Appeal on the issue of entitlement to higher initial evaluation for the service-connected low back disability, received in December 2010, the Veteran requested a hearing before the Board at the RO.  Because such hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a hearing before the Board at the RO in accordance with the docket number of his appeal.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


